MEMORANDUM **
Benjamin and Carolyn Haines appeal pro se the Tax Court’s order granting summary judgment in favor of the Commissioner of Internal Revenue, finding the Commissioner could proceed with his action to collect their 1998 federal income tax and imposing sanctions.
The Tax Court properly concluded that taxpayers were precluded from challenging their underlying tax liability during their Collection Due Process (“CDP”) hearing because they received a statutory notice of deficiency, 26 U.S.C. § 6330(c)(2)(B), and that the Internal Revenue Service Appeals Officer who conducted the CDP hearing properly verified the existence and propriety of the tax assessments, 26 U.S.C. § 6330(c)(1). The Tax Court also properly determined that taxpayers failed to raise any genuine issue of material fact. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). Accordingly, the Tax Court correctly granted the Commissioner’s summary judgment motion. Finally, the Tax Court did not abuse its discretion in imposing sanctions against taxpayers pursuant to 26 U.S.C. § 6673.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.